Citation Nr: 0920893	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-39 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an increased rating for lumbar spine 
degenerative joint disease with spinal stenosis and 
degenerative disc disease, evaluated as 20 percent prior to 
April 16, 2008.

2.  Entitlement to an increased rating for lumbar spine 
degenerative joint disease with spinal stenosis and 
degenerative disc disease, evaluated as 40 percent from April 
16, 2008.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for 
cervical spine disability and if so, is service connection 
warranted.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), as secondary to the service-connected 
lumbar spine degenerative joint disease with spinal stenosis 
and degenerative disc disease.

5.  Entitlement to service connection for migraines as 
secondary to the service-connected lumbar spine degenerative 
joint disease with spinal stenosis and degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 
1980 and from January 1986 to June 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO).

By way of history, the May 2005 rating decision continued a 
20 percent evaluation for the service-connected degenerative 
disc disease of the lumbar spine, continued a denial of 
service connection for cervical strain finding no new and 
material evidence and denied entitlement to service 
connection for headaches and GERD.  

The Veteran perfected an appeal for the issues listed in the 
May 2005 rating decision.  The subsequent rating decision, 
dated in July 2008, increased the Veteran's disability rating 
to 40 percent, effective April 16, 2008.  In February 2009, 
the Veteran filed a disagreement with the effective date of 
his service-connected degenerative joint disease.  The 
disagreement was written on a Form 9 and the Veteran stated 
that the only issue he wished to appeal was an effective date 
for his service-connected degenerative disc disease of the 
lumbar spine.  However, the prior substantive appeal remains 
in effect, as the Veteran did not formally withdraw his 
previous appeal by naming particular claims he wished to 
withdraw.  Furthermore, his disagreement is viewed as an 
increased rating for the degenerative disc disease of the 
lumbar spine.  As the Veteran's request for an increased 
rating was not a full grant of benefits, the Board has 
separated the Veteran's claims for an increased rating into 
two separate claims.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

During the pendency of the appeal, the Veteran has asserted 
that he is unable to work due to his service-connected lumbar 
spine disability and the VA examiner in December 2004 noted 
that he would have difficulty if he remained at his job.  In 
a December 2004 letter to the Board, the Veteran stated that 
he had to quit his last job because he could not keep up with 
the physical demands of the job.  He asserted that he could 
not do any job that requires continued physical excursion.  
The Veteran may wish to pursue a claim of entitlement to a 
total rating based on individual unemployability.  The matter 
is referred to the RO for any development deemed appropriate. 

The issues of entitlement to an increased rating for lumbar 
spine degenerative joint disease with spinal stenosis and 
degenerative disc disease, evaluated as 20 percent prior to 
April 16, 2008, entitlement to an increased rating for lumbar 
spine degenerative joint disease with spinal stenosis and 
degenerative disc disease, evaluated as 40 percent from April 
16, 2008, entitlement to service connection for a cervical 
spine disability and entitlement to service connection for 
migraines are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Service connection for a cervical spine disability was 
denied in a September 1989 rating decision.  The Veteran was 
notified of this decision and he did not file an appeal.

2.  Evidence received since the September 1989 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and is of such significance that 
it raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a cervical 
spine disability. 

3.  The competent evidence fails to demonstrate that GERD is 
causally related to active service or to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's September 1989 decision, which denied a claim of 
entitlement to service connection for a cervical spine 
disability; the claim of service connection for a cervical 
spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).

2.  GERD, claimed as secondary to a service-connected back 
disability, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In the September 1989 rating decision, the RO denied the 
claim for entitlement to service connection for a cervical 
spine disability on the basis that no cervical spine 
disability was shown upon medical examination.  The relevant 
evidence of record at the time of the decision consisted of 
the Veteran's service treatment records, DD-214s and a VA 
examination dated in August 1989.  The Veteran was notified 
of the decision in September 1989.  The Veteran did not file 
an appeal and the September 1989 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to 
reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In November 2004, the Veteran submitted a new claim for a 
cervical spine disability.  The evidence submitted since the 
September 1989 rating decision includes a VA examination 
dated in December 2004, duplicate service treatment records, 
medical records from Bassinger Family Medicine, worker's 
compensation report, independent medical examination given by 
Dr. A.W. in August 2001, Saif Corporation records, and 
Portland VA medical records from March 1997 to April 2006 and 
September 2006 to July 2008.

The Board finds that the evidence submitted is new, aside 
from the service treatment records, which were already of 
record at the time of the initial adjudication.  The new 
evidence had not been previously submitted to agency 
decisionmakers, and is neither cumulative nor redundant.  The 
new evidence is also material because the December 2004 VA 
examination shows evidence of a chronic disability, as the 
examiner noted cervical muscle strain and spasm.  The 
examiner also noted a limited range of motion with regard to 
the Veteran's cervical spine.  

Therefore, as there is evidence of a cervical spine 
disability and there is evidence that the Veteran had neck 
discomfort while in service, the Board finds that there is 
material evidence with which to reopen his claim.  As the 
claim for entitlement to a cervical spine disability is re-
opened, the case is now remanded for additional evidentiary 
development.

II.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection has been 
amended.  71 Fed. Reg. 52, 744 (Sept 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).  However, based on the reasoning 
discussed below, the amendments have no affect on this 
appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

GERD

The Veteran asserts that he is entitled to service connection 
for GERD due to the medication prescribed for his service-
connected lumbar disability.  The Veteran is currently 
service-connected for lumbar spine degenerative joint disease 
with spinal stenosis and degenerative disc disease. 

The Veteran received a VA examination in October 2008.  The 
examiner reported that no case file was available for review, 
but the examiner reviewed the extensive records in the CPRS 
(Computerized Patient Record System).  The examiner 
documented the Veteran's contentions that his current GERD is 
directly related to the Motrin that he was prescribed for his 
service-connected back disability.  The examiner stated that 
the Veteran's GERD is related to a lax lower esophageal 
sphincter, which would not have been caused by non steroidal 
anti-inflammatory drugs.  The examiner noted no gastritis and 
stated that the Veteran's GERD is not secondary to the 
medication he takes for his back.

As to the Veteran's own assertions that his GERD is a direct 
result of the medication he takes for his service-connected 
back disorder, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to relate his current 
disability to a service-connected disability.  

As no other evidence of record supports a finding of 
entitlement to service connection on a secondary basis, the 
evidence weighs against the Veteran's secondary claim and his 
claim will now be adjudicated on a direct basis.  

A review of the Veteran's treatment records shows no 
treatment for a stomach disability or reflux disease at any 
point during service.  Re-enlistment examinations dated in 
March 1980 and December 1985 note that the Veteran had no 
problems or complaints regarding his stomach or intestines.

After the Veteran's separation from service, the first report 
of stomach problems appears in medical records dated in 1996, 
where the Veteran reported heartburn.  In 1997, an examiner 
diagnosed GERD.  August 2001 medical records continue to 
document heartburn.  A June 2004 letter included in the file 
denies the Veteran health insurance due to his esophageal 
reflux.

After reviewing the evidence of record, the Board finds that 
there is no probative evidence that the Veteran's GERD began 
in service, continued in symptomatology since service, or is 
in any way related to service.  The separation examination is 
negative for any complaint or finding of a stomach 
disability.  The record is also absent for any complaint or 
findings associated with the Veteran's stomach until 1997, 
over 8 years after service.  Evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, the VA examiner stated 
the Veteran's GERD is due to a lax lower esophageal 
sphincter.  The Veteran's service treatment records, post 
service medical evidence, and even the Veteran's own 
assertions do not suggest a link between his GERD and 
service.  These are all factors that weigh heavily against 
the Veteran's claim.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the Veteran's claim 
of entitlement to service connection for GERD is denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in November 2004 and January 
2005, prior to the initial adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for service 
connection both on a direct and secondary basis.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of November 2004 and January 
2005 stated that he would need to give VA enough information 
about the records so that it could obtain them for him.  He 
was also told to submit any medical records or evidence in 
his possession that pertained to the claim.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
November 2006 statement of the case contained this notice, 
informing the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection.  
While the information was received after the initial 
adjudication of the claim, the claim was readjudicated in 
November 2008.  In any event, the Veteran's claim has been 
granted in this regard; therefore, the Veteran is not 
prejudiced.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a May 2008 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran's claim was readjudicated in November 2008.  Further, 
as discussed in detail above, a preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  The Veteran also was provided with several VA 
examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a cervical spine 
disability is reopened; the appeal is granted to this extent.  

Entitlement to service connection for GERD is denied. 


REMAND
Lumbar Spine 

The Veteran seeks increased ratings for his service-connected 
lumbar spine degenerative joint disease with spinal stenosis 
and degenerative disc disease.  The Veteran is rated as 20 
percent disabling prior to April 2008 and as 40 percent 
beginning April 16, 2008.  Based on the evidence of record, 
more information is needed before the Board can adjudicate 
this matter.

The Veteran filed his claim for an increased rating in 
November 2004.  The Veteran received a VA examination in 
December 2004.  The examiner stated that the Veteran's job as 
a cabinetmaker would create daily pain due to repetitive 
motion.  The examiner stated that the Veteran quit his job in 
October 2004 due to his current medical conditions.  

The Veteran received another VA examination in April 2008.  
The examiner reported that the Veteran has pain on a daily 
basis with radicular symptoms to his right thigh.  The 
examiner noted occasional bladder leakage and weakness in his 
legs.

The VA examinations are inadequate as no neurological 
examinations were conducted, despite the findings of bladder 
problems and lower extremity radiculopathy.  It is the 
Board's view that it is appropriate to look at the criteria 
set forth in additional diagnostic codes which clearly 
encompass the Veteran's symptomatology, since separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury, so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Cervical Spine 

As discussed above, the Board reopened the Veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  However, the claim needs additional evidentiary 
development before it can be adjudicated on the merits.  

Here, there is current evidence of a disability and there is 
evidence of complaints of neck pain in service; thus, a 
medical nexus opinion is needed to determine whether the 
Veteran's current disability is etiologically related to his 
service.  The Board also points out that in December 2004 the 
VA examiner did not have access to the Veteran's claims file 
nor did the examiner provide any reasons and bases for his 
determination.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where such 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 73 (1996); see also Green v. Derwinski, 1 Vet. App. 121 
(1991). 

Migraines 

With regard to the Veteran's claim of entitlement to service 
connection for migraines, the Board finds that the cervical 
spine and migraine claims are inextricably intertwined.  The 
adjudication of the Veteran's claim of entitlement to service 
connection for a cervical spine claim is deferred pending 
completion of the below requested development.  See 
generally,  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	If necessary, issue to the Veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the Veteran 
should also be sent the necessary VCAA 
notice as it relates directly to claims 
for secondary service connection.  

2.	Arrange for the Veteran to undergo 
neurological examinations.  The first 
neurological examination should be a 
urinary examination in compliance with 
38 C.F.R. § 4.115a.  The second 
examination should be a peripheral 
neuropathy examination pursuant to 
38 C.F.R. § 4.124a  Diagnostic Codes 
8520-8540.  The claims file must be made 
available to each examiner designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the rationale for the comments and 
opinions expressed.  The neurologist 
should describe all neurological 
manifestations and symptomatology and 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological disability, as a 
manifestation of the service-connected 
lumbar spine degenerative joint disease 
with spinal stenosis and degenerative 
disc disease.

3.	The VA examiner should determine the 
nature and etiology of the Veteran's 
cervical spine disability and determine 
whether it is linked to his service.  
The claims folder should be made 
available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should opine whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current 
cervical spine disability is service 
related.  The examiner should provide a 
rationale for all conclusions.  

Additionally, the examiner should opine 
on the nature and etiology of the 
Veteran's migraines.  That is, provide 
an opinion addressing whether the 
Veteran's migraines are caused by, 
proximately due to, or aggravated by the 
Veteran's service-connected lumbar spine 
disability, or cervical spine 
disability, especially if the examiner 
finds that the Veteran's cervical spine 
disability is related to service.

4.	After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating 
all evidence obtained after the November 
2008 supplemental statement of the case 
(SSOC) was issued.  If the benefits 
sought on appeal remain denied, furnish 
the Veteran and his representative an 
appropriate SSOC containing notice of 
all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


